Filed 10/18/22 In re B.E. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re B.E., a Person Coming                                  2d Juv. No. B315115
 Under the Juvenile Court                                   (Super. Ct. No. PJ53315)
 Law.                                                         (Los Angeles County)


 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 B.E.,

      Defendant and Appellant.


       B.E. appeals from an order requiring him to pay victim
restitution. (Welf. & Inst. Code, § 730.6)1 He contends the
juvenile court abused its discretion when it declined to impose



         All further statutory references are to the Welfare and
         1
Institutions Code, unless otherwise stated.
restitution jointly and severally on appellant’s co-offender. We
affirm.
              FACTS AND PROCEDURAL HISTORY
       Appellant was found to have committed felony first degree
residential burglary (Pen. Code, § 459) after he and another
person broke into the victim’s home and stole several items. The
juvenile court declared appellant a ward of the court and placed
him home on probation.
       Thereafter, the juvenile court conducted a contested
restitution hearing. The victim testified and provided evidence
as to the approximate value of the stolen and damaged items,
including, among other things, a Rolex watch worth
approximately $14,000.
       Appellant’s counsel argued it would be inequitable to order
appellant liable for the full amount of victim restitution because
he did not act alone during the burglary. Counsel argued that
the juvenile court could reopen the sealed and dismissed case of
co-offender to require that he pay restitution. The juvenile court
declined to do so. In the alternative, counsel argued appellant
should only be liable for half the amount of restitution ordered.
Again, the juvenile court declined, stating, “[t]he court chooses
not to do that.”
       At the conclusion of the hearing, the juvenile court ordered
victim restitution in the amount of $17,115.44. It terminated
jurisdiction, ordered appellant’s record sealed, and entered the
restitution order as a civil judgment.
                            DISCUSSION
       Appellant contends the juvenile court abused its discretion
when it ordered him to pay the full amount of victim restitution
rather than opening the sealed case of appellant’s co-offender and




                                 2
“investigat[ing]” why restitution was not imposed in that case.
This contention is meritless.
       Victim restitution for economic loss suffered as a result of
criminal conduct is constitutionally as well as statutorily
mandated in California. (Cal. Const., art. 1, § 28.) “Section 730.6
governs restitution in cases where a minor is adjudicated a ward
of the court pursuant to section 602. [Citation.] Section 730.6
parallels Penal Code section 1202.4, which governs adult
restitution. [Citation.]” (In re M.W. (2008) 169 Cal.App.4th 1, 4.)
The purpose of an order for victim restitution is to rehabilitate
the defendant, deter future delinquent behavior, and make the
victim whole by compensating him for his economic losses. (In re
Brittany L. (2002) 99 Cal.App.4th 1381, 1387 (Brittany L.).) In
fashioning such an order, “‘“‘judges are given virtually unlimited
discretion as to the kind of information they can consider’”’” and
the “‘“‘source’”’” of that information. (Id. at pp. 1391-1392.)
       We review a restitution order for abuse of discretion. (In re
Johnny M. (2002) 100 Cal.App.4th 1128, 1132.) In so doing, the
victim’s right to restitution is to be broadly and liberally
construed. (Ibid.) Where there is a rational and factual basis for
the amount of restitution ordered, no abuse of discretion will be
found. (People v. Gemelli (2008) 161 Cal.App.4th 1539, 1542.)
       Section 730.6, subdivision (a)(1) provides that “a victim of
conduct for which a minor is found to be a person described in
Section 602 who incurs an economic loss as a result of the minor’s
conduct shall receive restitution directly from that minor.” The
juvenile court “shall order full restitution unless it finds
compelling and extraordinary reasons for not doing so . . . .” (Id.,
subd. (h)(1).)




                                 3
       Here, there was a rational and factual basis for the juvenile
court’s restitution order. First, appellant admitted that he
committed the burglary. Second, as a condition of his probation,
he agreed to pay the victim for damages caused by his and co-
offender’s criminal conduct. Third, the order reflected the
“economic loss” suffered by the victim as determined by the
juvenile court after a contested restitution hearing. This is
consistent with the statutory purpose of rehabilitating appellant
and making the victim whole. (See Brittany L., supra, 99
Cal.App.4th at p. 1387; § 730.6, subd. (a)(1).)
       Nevertheless, appellant contends the juvenile court should
have, “at the very least, investigated why joint liability had not
attached” to co-offender. However, appellant’s reliance on section
786, subdivision (h)(2) for this contention is inapt because that
section permits a court to access sealed records “for the limited
purpose” of enforcing a civil judgment or restitution order, not to
investigate why restitution was not imposed. (See § 786, subd.
(h)(2).) He also cites section 730.6, subdivision (h)(2), which
provides, “If feasible, the court shall also identify on the court
order, any co-offenders who are jointly and severally liable for
victim restitution.”
       Here, co-offender was not found to be jointly and severally
liable for restitution. Moreover, nothing in the statutory
language required the juvenile court to investigate or explain
why restitution was not imposed in that case. “[W]here a
statement of reasons is not required and the record is silent, a
reviewing court will presume the trial court had a proper basis
for a particular finding or order.” (People v. Stowell (2003) 31
Cal.4th 1107, 1114.)




                                 4
       Finally, while courts should consider the culpability of a co-
offender, that is just one factor to be considered. The obligation
to pay restitution “does not hinge upon” the liability of a co-
offender. (In re Brian S. (1982) 130 Cal.App.3d 523, 533; People
v. Zito (1992) 8 Cal.App.4th 736, 746; People v. Goss (1980) 109
Cal.App.3d 443, 460-461.) Accordingly, the juvenile court did not
abuse its discretion because there was a rational and factual
basis for the victim restitution order, and appellant is liable for
the full amount of economic loss caused by his criminal conduct.
                            DISPOSITION
       The judgment (restitution order) is affirmed.
       NOT TO BE PUBLISHED.




                                                  YEGAN, J.
We concur:



             GILBERT, P. J.



             BALTODANO, J.




                                  5
                    Morton Rochman, Judge
             Superior Court County of Los Angeles
               ______________________________

     Courtney M. Selan, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Michael C. Keller, Amanda V. Lopez,
Gabriel Bradley, Deputy Attorneys General, for Plaintiff and
Respondent.